DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites limitations directed to an iterative exclusion algorithm that has not been described in the specification. Paragraph [0013] of the specification recite iterative exclusion algorithm without describing an algorithm and the algorithm is not recited at any other point in the specification and the figures do not provide any flow charts that show an algorithm. Paragraph [0030] recites a method for determining positions of fans that is more detailed than that recited in claim 1 but does not mention an iterative exclusion algorithm and it is therefore not clear if the steps recited in paragraph [0030] include 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the terms “at least the position (I,j) of one fan (Vij)” and “the at least one fan (Vij) the position of which is known” used in the claim make it unclear if the claim is referring to a single fan where the location is known while other data about the fan is unknown or if it is referring to at least one fan with a known position. In applying art the limitation has been interpreted as at least one fan whose location is known.
Regarding claim 1, the term “iterative exclusion algorithm” has not been described in the specification or in the figures and therefore makes the claim indefinite.
Regarding claim 4, the limitation “by means of the speed sensors” conflicts with the limitation of claim 1 which recites a detector and controller for detecting the speed. It is unclear if the recited speed sensor in claim 4 is the detector and controller of claim 1 or the speed sensor of the preamble of claim 1.  In applying art, the detector and speed sensor have been interpreted as both being the same sensor. Correction of claim 1 to clarify the speed sensor of the preamble and the detector are the same is required.
Regarding claim 14, the term “second marked fan (Vn,m)” recited in step h of the claim is indefinite. It is unclear if it refers to one of the fans marked in step g which are referred to as (Vn+1,m) and (Vn,m+1) or if it refers to the second detected fan recited in step f which are referred to as (Vn,m). 
Regarding claim 15, the preamble “The method according to any claim 15” is unclear. The limitation refers to the current claim and not to a preceding claim. In applying art the limitation has been interpreted as referring to claim 14 since the claim refers to step k.
Regarding claim 16, the index value of fan (Vi,j) is set to (0,0) and it is therefore unclear how any other fan would have the index value (0,0) making it unclear if the condition recited in the claim would ever occur.
Regarding claim 17, no fans are driven in step i) making it unclear which step the claim limitation is referencing.
All claims depend upon claim 1 and therefore all claims inherit the indefiniteness rejection of claim 1.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record teaches similar fan arrays to that shown in applicant's figures but operates with the assumption that the position of individual fans are known at the time of installation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/910,171 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim 1 except for a speed sensor for detecting speed. The reference application teaches an acceleration sensor for detecting acceleration of the fans. One of ordinary skill in the art would understand that speed and acceleration are related and that therefore one can substitute measuring speed of the fans to determine the nearest fan with measuring acceleration to determine the nearest fan. Regarding claim 2 of the present application, the reference application is silent regarding fans set to idling prior to step a). However, one of ordinary skill in the art would understand that fans must be set to idling in order for any movement of an adjacent fan to cause a fan to move and therefore inherently the reference application must be setting fan to idle even if it is not directly stated.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim 3 except for a speed sensor for detecting speed. The reference application teaches an acceleration sensor for detecting acceleration of the fans. One of ordinary skill in the art would understand that speed and acceleration are related and that therefore one can substitute measuring speed of the fans to determine the nearest fan with measuring acceleration to determine the nearest fan.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 110 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 112of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 114 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 115 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 116 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 117 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 118 of U.S. Patent No. 16/910,171. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application discloses all of the limitations of  present claim .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cipolla et al. (US 2002/0121555 A1) teaches a system with a plurality of fans similar to applicant's but is silent regarding how fans are identified. Bailey et al. (US 2015/0177750 A1) teaches a system with a plurality of fans where position is assumed based on wiring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762